Citation Nr: 1612367	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement an effective date earlier than June 2, 2010 for the award of a 30 percent rating for coronary artery disease status-post myocardial infarction, status-post coronary artery bypass graft (CABG) five with stable angina associated with diabetes mellitus, type II with erectile dysfunction, early neuropathy and early nephropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, awarded a 30 percent rating for coronary artery disease status-post myocardial infarction, effective August 25, 2010.  In July 2011, the Veteran filed a notice of disagreement (NOD) as to the assigned effective date.  A statement of the case (SOC) was issued in April 2013, which assigned an effective date of June 2, 2010 for the award of a 30 percent rating for this disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013. 

The Board notes that, in the April 2013 SOC, the agency of original jurisdiction (AOJ) denied a claim for an earlier effective date for the award of service connection for coronary artery disease as well as a claim for the award of a 30 percent rating for coronary artery disease.  The Veteran subsequently filed a substantive appeal in which he indicated that he was appealing the claim for an earlier effective date for the award of a 30 percent rating for coronary artery disease in June 2013.

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, a March 2006 rating decision rating denied a claim for  rating in excess of 10 percent for coronary artery disease; this decision was not appealed.  

3.  The Veteran filed a claim for increased rating for coronary artery disease that was received by VA on August 25, 2010; ultimately, a 30 percent rating was assigned effective June 2, 2010, the date of a VA echocardiogram that revealed cardiac hypertrophy .

4.  There is no evidence from which it is factually ascertainable that an increase in coronary artery disease meeting the criteria for a 30 percent rating occurred between August 25, 2009 and June 2, 2010.


CONCLUSION OF LAW

The claim for an effective date earlier than June 2, 2010, for the award of a 30 percent rating for coronary artery disease is without legal merit.  38 U.S.C.A.        §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400, 4.104, Diagnostic Code 7005 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

As regards the Board hearing in December 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R.
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the December 2015 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was elicited regarding when the Veteran had been diagnosed with coronary artery disease and when he had filed a claim for service connection.  The Veteran's representative also provided argument in support of this claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than June 2, 2010 for the award of a 30 percent rating for coronary artery disease.   He argues that the severity of his coronary artery disease warrants a 30 percent rating as of May 8, 2001, the effective date for the award of service connection.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105. 

Applicable regulation provides that, if new and material evidence was received during an applicable appellate period following an AOJ decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).   Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   "New and material evidence" under 38 C.F.R.      § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).   See Young, 22 Vet. App. at 468. 

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than seven metabolic equivalent units (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. §§  4.104, Diagnostic Code 7005.

In the present case, the record reflects that service connection for coronary artery disease was granted in a July 2002 rating decision.  An initial 10 percent rating was assigned, effective July 9, 2001.  The Veteran did not appeal this rating decision.

A December 2005 rating decision denied a claim for an increased rating for coronary artery disease.  Thereafter, in February 2006, the Veteran requested that VA reconsider this rating.  A March 2006 rating decision then denied the increased rating claim.  The Veteran did not appeal this rating decision. 

In sum, the Veteran did not file an NOD within one year of notice of the December 2005 or March 2006 rating decision.  Moreover, new and material evidence was not received within one year of either decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, those decisions are final.

Thereafter, there is no indication in the record of any intent to file a claim for an increased rating for the Veteran's service-connected coronary artery disease until August 25, 2010; the date VA received his current claim.  Significantly, the Veteran has not alleged that he filed an earlier claim.

In this regard, the Board has considered the provisions of former 38 C.F.R.               § 3.157(b) (effective prior to March 25, 2015), which stated that, once a formal claim for compensation had been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions would be accepted as an informal claim for increased benefits or an informal claim to reopen. If the report was generated by VA, the date of the examination or treatment was to be accepted as the date of receipt of the informal claim.   If the report was privately generated, the date of receipt of the report was to be accepted as the date of receipt of the informal claim.  Id.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (rescinding the provisions of 38 C.F.R. § 3.157 with respect to claims and appeals filed on or after March 25, 2015). 

In the present case, no pertinent evidence or lay statements were received prior to August 25, 2010, so as to establish a date of claim prior to that date.

As for VA medical records, the Board notes that a December 2006 VA treatment note reflect, among other things, that the Veteran was concerned about his heart care.  Such reports were constructively of record as of the dates that they were generated. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The Board notes, however, that such report does not contain any indication that the Veteran's coronary artery disease was more disabling than rated at that time.  The December 2006 VA treatment note reflects the Veteran's reports of chest pain and the findings of his primary care physician that this chest pain was not cardiac in nature.   As such, they cannot be construed as informal claims for increased benefits.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (any interpretation of 38 C.F.R.           § 3.157(b)(1) that does not require a report of examination or treatment to indicate a service-connected disability has worsened would produce an absurd result). Therefore, the Board finds that VA first received the Veteran's claim for an increased rating for his service-connected coronary artery disease on August 25, 2010.

Having determined that August 25, 2010, is the date of receipt of the claim for purposes of assigning an effective date, the Board is obliged to review the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the AOJ has determined that it was factually ascertainable that an increase had occurred on June 2, 2010, the date of a VA echocardiogram that had revealed cardiac hypertrophy.  There is no evidence between August 25, 2009 and June 2, 2010 supporting an increase.  While an April 2010 VA treatment note reflects the Veteran's complaints of chest pain, such does not support a higher rating.  Indeed, the Veteran does not allege that any such increase occurred.  Rather, what he maintains, in essence, is that the heart is equally as disabling (i.e., METs no greater than five) now and as it was in 2001.  As such, there is no evidentiary basis for assigning an effective date for the current 30 percent rating at any time during the period from August 25, 2009 to June 2, 2010.

The Board acknowledges the Veteran's assertion that his increased rating should be made effective since 2001, when service connection was awarded.  However, on the current record, in order for the Veteran to be awarded an effective date based on his earlier claim, he would have to demonstrate clear and unmistakable error (CUE) in the prior adjudication of his claim.  See Flash v. Brown, 8 Vet. App. 332, 340  (1995). He and his representative have not made any such pleading or allegation, certainly not with the required specificity in terms of what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decision.  Accordingly, no award can be made on that basis.

For all the foregoing reasons, the Board concludes that the current record provides no legal basis for assignment of an effective date prior to June 2, 2010 for the award of a 30 percent rating for the coronary artery disease.  The appeal must therefore be denied.


ORDER

An effective date prior to June 2, 2010 for the award of a 30 percent rating for coronary artery disease status-post myocardial infarction, status-post CABG five with stable angina associated with diabetes mellitus, type II with erectile dysfunction, early neuropathy and early nephropathy, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


